DETAILED ACTION

Acknowledgements
The amendment filed on 5/23/2022 is acknowledged.
Claims 2, 13 and 19 are cancelled per applicant’s filing of 5/23/2022.
Claims 1, 3-12, 14-18, 20-23 have been rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC §103, applicant contends that Zoldi does not teach or suggest “a plurality of features that are predictable of the first value [are determined] based on applying a machine learning process to the purchase data and the first value, wherein each feature of the plurality of features is associated with at least a second value.” (Emphases added). Examiner respectfully disagrees.
The amended claim 1 recites “determine a plurality of features that are predictable of the first value based on applying a machine learning process to the purchase data and the first value…” Zoldi (US 2019/0073647A1) teaches the analytical task using artificial intelligence techniques involves characterizing the transactions and identifying an underlying reason in the Falcon® neural network model or other statistical predictive models, classifying some transactions as fraudulent (¶22). Also, Zoldi teaches the transactions are processed to generate features including MCC risk, time risk, geographic location risk etc.  (¶¶27-37) and also teaches the features used to capture the signature of fraudulent behavior in a Falcon® fraud detection system and historical dataset with tags (block 100) is utilized to generate such features (block 101). Therefore, Zoldi teaches determining a plurality of features that are predictable of the first value based on applying a machine learning process to the purchase data and the first value. Additionally, note that the claimed expression, “a plurality of features that are predictable of the first value,” does not move to distinguish over prior art as the expression does not affect the recited system in claim 1 and the recited non-transitory computer readable medium of claim 18 structurally or functionally, nor does the expression affect the positively recited steps of claim 12 in a manipulative sense.  
The remaining Applicant' s remarks have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding the rejection of the claims under 35 U.S.C. 101, under step 2A, prong 1, applicant is of the opinion that, claim 1 does not recite an abstract idea or other judicial exception under the 2019 Guidance. Applicant argues that claim 1 does not recite purchase transaction processing with fraudulent risk assessment and claim 1 is directed to a system including a computing device configured to receive purchase data identifying at least one purchase transaction; determine a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent; determine a plurality of features based on the purchase data, wherein each feature of the plurality of features is associated with at least a second value; determine a risk category for each of the plurality of features based on the at least second value; determine whether the at least one purchase transaction is fraudulent based on the determined value categories and the determined risk categories; and transmit transaction allowability data identifying whether the at least one purchase transaction is fraudulent based on the determination of whether the at least one purchase transaction is fraudulent. (Emphasis added)…the above quoted elements recited by independent claim 1 confine the claimed invention to a practical application that, among other things, provides advantages over prior art systems, including the detection of fraudulent transactions…” (applicant’s remarked filed 5/23/2022, pages 9-13). Examiner respectfully disagrees.
The amended claim 1 recites “…receive purchase data identifying at least one purchase transaction; determine a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent; determine a plurality of features based on… the purchase data and the first value, wherein each feature of the plurality of features is associated with at least a second value; determine a risk category for each of the plurality of features based on… the at least  second value; determine whether the at least one purchase transaction is fraudulent based on applying decision data to the determined value categories and the determined risk categories, wherein the decision data identifies a plurality of conditions for determining whether the at least one purchase transaction is fraudulent; and transmit transaction allowability data identifying whether the at least one purchase transaction is fraudulent based on the determination of whether the at least one purchase transaction is fraudulent,”  the claim, as a whole, is directed to purchase transaction processing with fraudulent risk assessment, which is a method of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of receiving purchase payment transaction data, analyzing the data with fraudulent risk determination, and providing transaction authorization based on the risk determination, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additional elements of the amended claim1 such as “a computing device configured to…”, “applying a machine-learning process to the purchase data and the first value,” “applying at least one binning process to the at least second value”, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application.
With respect to the rejection under 35 U.S.C. 101 with regards to Step 2A, Prong 2, applicant is of the opinion that Applicant's independent claims are not directed to a patent-ineligible abstract idea or other judicial exception and applicant argues that the elements recited by Applicant’s independent claim 1 integrates abstract idea into a practical application under the 2019 Guidance (applicant’s remarked filed 5/23/2022, pages 13-16). Examiner respectfully disagrees. 
The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a computing device, “applying a machine-learning process to the purchase data and the first value,” “applying at least one binning process to the at least second value,” at least one processor and a device, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
With respect to the rejection under 35 U.S.C. 101 with regards to Step 2B, applicant is of the opinion that applicant’s quoted elements recited by claim 1 represent a specific technological improvement that extends beyond any well-understood, routine, conventional, or human-performable activities and represent “significantly more” than any allegedly abstract idea (applicant’s remarked filed 5/23/2022, pages 16-18), Examiner respectfully disagrees. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computing device, “applying a machine-learning process to the purchase data and the first value,” “applying at least one binning process to the at least second value,” at least one processor and a device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of purchase transaction processing with fraudulent risk assessment. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of “…receive purchase data identifying at least one purchase transaction; determine a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent; determine a plurality of features based on…the purchase data and the first value, wherein each feature of the plurality of features is associated with at least a second value; determine a risk category for each of the plurality of features based on…the at least  second value; determine whether the at least one purchase transaction is fraudulent based on applying decision data to the determined value categories and the determined risk categories, wherein the decision data identifies a plurality of conditions for determining whether the at least one purchase transaction is fraudulent; and transmit transaction allowability data identifying whether the at least one purchase transaction is fraudulent based on the determination of whether the at least one purchase transaction is fraudulent.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of purchase transaction processing with fraudulent risk assessment. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Also, the rejection is not based on well-understood, routing and conventional rather than the additional elements are merely a tool to automate the abstract idea.
Claim Objections
Claims 3-4, 14-15 are objected to because of the following informalities:
In claims 3 and 4, “The system of claim 2…” should be “The system of claim [[2]] 1…” because claim 2 is cancelled. For purposes of examination, claims 3 and 4 are being interpreted as “The system of claim [[2]] 1…”
In claims 14 and 15, “The system of claim 13…” should be “The system of claim [[13]] 12…” because claim 13 is cancelled. For purposes of examination, claims 14 and 15 are being interpreted as “The system of claim [[13]] 12…”
Appropriate correction is required.
Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, 14-18, 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 3-11 and 21 are directed to a system, claims 12, 14-17 and 22 are directed to a method, and claims 18, 20 and 23 are directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed purchase transaction processing with fraudulent risk assessment, which is an abstract idea. Specifically, the claims recite “receiving purchase data identifying at least one purchase transaction;” “determining a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent;” “determining a plurality of features based on…the purchase data and the first value, wherein each feature of the plurality of features is associated with at least a second value;” “determining a risk category for each of the plurality of features based on…the at least  second value;” “determining whether the at least one purchase transaction is fraudulent based on applying decision data to the determined value categories and the determined risk categories, wherein the decision data identifies a plurality of conditions for determining whether the at least one purchase transaction is fraudulent;” and “transmitting transaction allowability data identifying whether the at least one purchase transaction is fraudulent based on the determination of whether the at least one purchase transaction is fraudulent,” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of receiving purchase payment transaction data, analyzing the data with fraudulent risk determination, and providing transaction authorization based on the risk determination, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a computing device, “applying a machine-learning process to the purchase data and the first value,” “applying at least one binning process to the at least second value,” at least one processor and a device, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving purchase data identifying at least one purchase transaction;” “determining a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent;” “determining a plurality of features based on…the purchase data and the first value, wherein each feature of the plurality of features is associated with at least a second value;” “determining a risk category for each of the plurality of features based on…the at least  second value;” “determining whether the at least one purchase transaction is fraudulent based on applying decision data to the determined value categories and the determined risk categories, wherein the decision data identifies a plurality of conditions for determining whether the at least one purchase transaction is fraudulent.” The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computing device, “applying a machine-learning process to the purchase data and the first value,” “applying at least one binning process to the at least second value,” at least one processor and a device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of purchase transaction processing with fraudulent risk assessment. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of “receiving purchase data identifying at least one purchase transaction;” “determining a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent;” “determining a plurality of features based on…the purchase data and the first value, wherein each feature of the plurality of features is associated with at least a second value;” “determining a risk category for each of the plurality of features based on…the at least  second value;” “determining whether the at least one purchase transaction is fraudulent based on applying decision data to the determined value categories and the determined risk categories, wherein the decision data identifies a plurality of conditions for determining whether the at least one purchase transaction is fraudulent.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of purchase transaction processing with fraudulent risk assessment. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 3-10, 14-17 and 20 further describe the abstract idea of purchase transaction processing with fraudulent risk assessment. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  For example, additional limitations, “comparing the obtained decision data to the determined value categories and the determined risk categories” of claims 3 and 14, “at least one condition that the at least one purchase transaction is associated with at least one value category; and at least one condition that the at least one purchase transaction is associated with at least one risk category” of claims 4 and 15, “determining whether the at least one purchase transaction is to be allowed or denied” of claim 5, “determining whether the at least one purchase transaction is to be reviewed” of claim 6, “transmit a review request message to a second computing device, wherein the review request message identifies the at least one purchase transaction; and receive, in response to the review request message, a review response message identifying whether the at least one purchase transaction is to be allowed or denied” of claim 7, “determine customer history data associated with the at least one purchase transaction, wherein determining the value category for the at least one purchase transaction is based on the associated customer history data” of claim 11, “determining a first value category for the at least one purchase transaction when the first value is within a first range; and determining a second value category for the at least one purchase transaction when the first value is within a second range” of claims 21, 22 and 23 further recite the abstract idea of purchase transaction processing with fraudulent risk assessment.  Additionally, the limitations, “applying each of a plurality of models to the at least one purchase transaction to generate a model score for each of the plurality of models; determining a model category for each of the plurality of models based on the corresponding model score; and determining the value category for the at least one purchase transaction based on the determined model categories” of claims 8 and 16 , which is also an abstract idea, falls within the “Mental Process” because the claims involve applying models to purchase transaction, generating scores, and selecting a category based on generated scores, which can be performed with “pen and paper” and does not improve the functioning of a computer nor does it improve a technology or technical field. The claim is still directed to abstract idea because merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016).  With respect to claims 9, 17, 20, the additional elements “applying at least one machine learning process to the at least one transaction and the at least second value” and the additional elements of claim 10, “the at least one machine learning process was trained with historical purchase transactions,” do not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the dependent claims are also not patent eligible. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of purchase transaction processing with fraudulent risk assessment. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New Matter
The amendment filed on 5/23/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 21 recites “The system of claim 1, wherein determining the value category for the at least one purchase transaction based on the at least first value identifying whether the at least one purchase transaction is fraudulent comprises: determining a first value category for the at least one purchase transaction when the first value is within a first range; and determining a second value category for the at least one purchase transaction when the first value is within a second range.” The specification is silent on the recited claim. Paragraph [0035] of the specification (PGPub US 2021/0065192A1) recites:
[0036] As noted above, in some examples, the fraud detection scores generated by the fraud detection models may identify fraudulent probabilities. In one example, fraud detection scores for transactions identifying a fraud probability of greater than or equal to 40% are associated with a first tier. Fraud detection scores for transactions identifying a fraud probability of greater than or equal to 20%, but less than 40%, are associated with a second tier. Fraud detection scores for transactions identifying a fraud probability of greater than or equal to 5%, but less than 20%, are associated with a third tier. Fraud detection scores for transactions identifying a fraud probability less than 5% are associated with a fourth tier. Although in this example four tiers are described, the number of tiers may be less than, or greater than, four (e.g., 2, 5, 10, 16, etc.).

The specification describes for a transaction, a category of first tier is determined when a fraud probability value is within a first range (i.e. greater than or equal to 40%), or a category of second tier is determined when a fraud probability value is within a second range (i.e. greater than or equal to 20%, but less than 40%). However, the specification does not disclose for the same transaction, both “first tier” and “second tier” are determined when the same fraud probability value (‘first value’) is within both a first range (i.e. greater than or equal to 40%) and a second range (i.e. greater than or equal to 20%, but less than 40%).
Claims 22 and 23 are also rejected on the same basis as it recites similar language.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claims 3 and 14 each recites “…the obtained decision data…”  There is insufficient antecedent basis for this limitation in the claim. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (US 2014/0122336A1 (“Rich”)) in view of Zoldi et al. (US 2019/0073647A1 (“Zoldi ‘647”)) in further view of Zoldi et al. (US 10,510,025B2 (“Zoldi ‘025”).
Regarding claims 1, 12 and 18, Rich teaches a method comprising
receiving purchase data identifying at least one purchase transaction; (Rich: Fig. 7, step 902; ¶¶18, 34, 40-41, 57-58);
determining whether the at least one purchase transaction is fraudulent based on [fraud scores] (Rich: ¶¶41-42, 57)…
transmitting transaction allowability data identifying whether the at least one purchase transaction is fraudulent based on the determination of whether the at least one purchase transaction is fraudulent. (Rich: ¶¶41-42, 57-58)
Additionally, for claims 1 and 18 respectively, Rich teaches:
A system (Rich: Fig. 2, 'System 100'; ¶28) comprising: a computing device configured to: (Rich: Fig. 2, item 29, Fig. 3, items 121; ¶¶28, 33, 40-41)…
A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising (Rich: ¶12; claim 8)…
Rich does not explicitly teach the following limitations, 
determining a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent; 
determining a plurality of features that are predictable of the first value based on applying a machine learning process to the purchase data and the first value, wherein each feature of the plurality of features is associated with at least a second value; 
determining a risk category for each of the plurality of features based on applying at least one…process to the at least second value; 
determining whether the at least one purchase transaction is fraudulent based on applying decision data to the determined value categories and the determined risk categories, wherein the decision data identifies a plurality of conditions for determining whether the at least one purchase transaction is fraudulent; and
However in the same field of endeavor, Zoldi ‘647 teaches:
receiving purchase data identifying at least one purchase transaction; (Zoldi ‘647: Fig. 2, step 200; ¶¶9, 44)
determining a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent; (Zoldi ‘647: Fig. 2, steps 200/201, Fig. 4; ¶¶22-23, TABLE 1, 24-25, 27
determining a plurality of features that are predictable of the first value based on applying a machine learning process to the purchase data and the first value (Zoldi ‘647: Fig. 1, step 101, Fig. 2, steps 201/202/203; ¶¶22, 23, 27-38, 26-44), wherein each feature of the plurality of features is associated with at least a second value; (Zoldi ‘647: ¶¶40-41, 43-44)
determining a risk category for each of the plurality of features based on applying at least one…process to the at least second value; (Zoldi ‘647: Fig. 1, step 101, Fig. 2, steps 201/202/203; ¶¶27-37, 38-39, 43-44, 48, 68-70, 81-83)
determining whether the at least one purchase transaction is fraudulent based on applying decision data to the determined value categories and the determined risk categories; (Zoldi ‘647: Fig. 2, step 203/204, Fig. 4; ¶¶10, 22, 44, 48, 67, 71, 81-83, 94-95), wherein the decision data identifies a plurality of conditions for determining whether the at least one purchase transaction is fraudulent; (Zoldi ‘647: Fig. 4; ¶¶82, 97) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rich to include the support of fraud detection features, as disclosed in Zoldi ‘647, to mitigate the monetary loss due to frauds (Zoldi ‘647: ¶2).
Rich in view of Zoldi ‘647does not explicitly teach applying at least one binning process. However, in the same field of endeavor, Zoldi ‘025 teaches applying a binning process to transaction data (Zoldi ‘647: Fig. 5; 4:50-5:5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rich and Zoldi ‘647 to include the support of applying a binning process on transaction data, as disclosed in Zoldi ‘025, for real-time adaptive fraud detection (Zoldi ‘025: 1:33).
Additionally, note that the claimed expression, “a plurality of features that are predictable of the first value,” does not move to distinguish over prior art as the expression does not affect the recited system in claim 1 and the recited non-transitory computer readable medium of claim 18 structurally or functionally, nor does the expression affect the positively recited steps of claim 12 in a manipulative sense.
Regarding claims 3 and 14, Rich in view of Zoldi ‘647 and Zoldi ‘025 teaches the system of claim 1 and the method of claim 12 as claim 3 being dependent of claim 2, claim 14 being dependent of claim 13, and wherein determining whether the at least one purchase transaction is fraudulent comprises:
Zoldi ‘647 teaches 
comparing the obtained decision data to the determined value categories and the determined risk categories. (Zoldi ‘647: Fig. 2; ¶¶44, 67, 81-83)
Regarding claims 4 and 15, Rich in view of Zoldi ‘647 and Zoldi ‘025 teaches the system of claim 1 and the method of claim 12 as claim 4 being dependent of claim 2, claim 15 being dependent of claim 13, and wherein determining whether the at least one purchase transaction is fraudulent comprises:
Zoldi ‘647 teaches 
at least one condition that the at least one purchase transaction is associated with at least one value category; and. (Zoldi ‘647: ¶¶79-81)
at least one condition that the at least one purchase transaction is associated with at least one risk category. (Zoldi ‘647: ¶¶79-81)
Regarding claim 5, Rich in view of Zoldi ‘647 and Zoldi ‘025 teaches the system of claim 1 as claim 5 being dependent of claim 1, and wherein determining whether the at least one purchase transaction is fraudulent comprises:
Rich teaches:
determining whether the at least one purchase transaction is to be allowed or denied. (Rich: ¶¶42)
Regarding claims 9, 17 and 20, Rich in view of Zoldi ‘647 and Zoldi ‘025 teaches the system of claim 1,  the method of claim 12, and the non-transitory computer readable medium of claim 18 as claim 9 being dependent of claim 1, claim 17 being dependent of claim 12, and claim 20 being dependent of claim 18, and wherein the plurality of features comprises: 
Zoldi ‘647 teaches:
applying at least one machine learning process to the at least one transaction and the at least second value. (Zoldi ‘647: Fig. 2, step 203; ¶¶22, 38, 95)
Regarding claim 10, Rich in view of Zoldi ‘647 and Zoldi ‘025 teaches the system of claim 1 as claim 10 being dependent of claim 9. Furthermore,
Zoldi ‘647 teaches:
wherein the at least one machine learning process was trained with historical purchase transactions. (Zoldi ‘647: ¶¶22, 38, 43)
Regarding claim 11, Rich in view of Zoldi ‘647 and Zoldi ‘025 teaches the system of claim 1 as claim 11 being dependent of claim 1. Furthermore,
Zoldi ‘647 teaches:
determine customer history data associated with the at least one purchase transaction (Zoldi ‘647: ¶¶9-10, 25, 38), wherein determining the value category for the at least one purchase transaction is based on the associated customer history data. (Zoldi ‘647: Fig. 4; ¶¶9-10, 25, 38)
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rich, Zoldi ‘647 and and Zoldi ‘025  as applied to claim 1 further in view of John M. (US 2008/0275748A1 (“John”)).
Regarding claim 6, Rich in view of Zoldi ‘647 and Zoldi ‘025 teaches the system of claim 1 as claim 6 being dependent of claim 1, and wherein determining whether the at least one purchase transaction is fraudulent comprises:
Rich teaches:
determining whether the at least one purchase transaction is to be reviewed. (Rich: ¶42)
Regarding claim 7, Rich in view of Zoldi ‘647 and Zoldi ‘025 teaches the system of claim 1 as claim 7 being dependent of claim 6, and wherein the computing device is further configured to:
Rich in view of Zoldi ‘647 and Zoldi ‘025 does not explicit teach the following limitation, however in the same field of endeavor, John teaches:
transmit a review request message to a second computing device, wherein the review request message identifies the at least one purchase transaction; and (John: Fig. 10B; ¶191)
receive, in response to the review request message, a review response message identifying whether the at least one purchase transaction is to be allowed or denied. (John: Fig. 10B; ¶191)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rich in view of Zoldi ‘647 and Zoldi ‘025 to include the support of purchase transaction review, as disclosed in John, in preventing or deterring fraudulent activity (John: ¶2).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rich, Zoldi ‘647 and Zoldi ‘025 as applied to claims 1 and 12 further in view of Adjaoute A. (US 10,896,421B2 (“Adjaoute”)).
Regarding claims 8 and 16, Rich in view of Zoldi ‘647 and Zoldi ‘025 teaches the system of claim 1 and the method of claim 12 as claim 8 being dependent of claim 1 and claim 16 being dependent of claim 12, and wherein the computing device is further configured to:
Zoldi ‘647 teaches:
determining the value category for the at least one purchase transaction based on the determined model (Zoldi ‘647: ¶¶9-10, 42, 78, 95)…
Rich in view of Zoldi ‘647 and Zoldi ‘025 does not explicitly teach the following limitations, however in the same endeavor, Adjaoute teaches:
applying each of a plurality of models to the at least one purchase transaction to generate a model score for each of the plurality of models; (Adjaoute: Fig. 4, item 406; 9:30-50)
determining a model category for each of the plurality of models based on the corresponding model score; and (Adjaoute: Fig. 5; 9:54-67)
determining the value category for the at least one purchase transaction based on the determined model categories. (Adjaoute: Fig. 5; 9:54-67, 10:17-33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rich in view of Zoldi ‘647 and Zoldi ‘025 to include the support of fraud models used for payment fraud detection, as disclosed in Adjaoute, to protect from financial losses caused by high-risk users (Adjaoute: 34:7).
Claims 21,22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rich, Zoldi ‘647 and Zoldi ‘025 as applied to claims 1, 12 and 18 further in view of Agrawal et al. (US 2018/0350006A1 (“Agrawal”)).
Regarding claims 21, 22 and 23, Rich in view of Zoldi ‘647 and Zoldi ‘025 teaches the system of claim 1, the method of claim 12 and the non-transitory computer readable medium of claim 18, as claim 21 being dependent of claim 1, claim 22 being dependent of claim 12 and claim 23 being dependent of claim 18.
Zoldi ‘647 teaches: 
wherein determining the value category for the at least one purchase transaction based on the at least first value identifying whether the at least one purchase transaction is fraudulent (Zoldi ‘647: Fig. 2, steps 200/201, Fig. 4; ¶¶22-23, TABLE 1, 24-25, 27
Rich in view of Zoldi ‘647 and Zoldi ‘025 does not explicitly teach the following limitations, however in the same field of endeavor, Agrawal teaches:
determining a first value category for the at least one purchase transaction when the first value is within a first range; and (Agrawal: ¶¶56-57, 62, 88-89)
determining a second value category for the at least one purchase transaction when the first value is within a second range. (Agrawal: ¶¶56-57, 62, 88-89)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rich in view of Zoldi ‘647 and Zoldi ‘025 to include the support of fraud models used for payment fraud detection, as disclosed in Agrawal, for detecting misuse or abuse of commercial cards (Agrawal: ¶4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schierz (US 2021/0103580A1) teaches detecting and interpreting data anomalies. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616. The examiner can normally be reached Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685